FULMER, Judge.
The husband appeals the final judgment of dissolution. We find error with respect to the award of attorney’s fees and reverse that portion of the judgment.
Given the distribution of the marital assets and debts, the award of lump sum and rehabilitative alimony, together with the trial court’s order on child support, we find that it was an abuse of discretion to order that the husband also pay any of the wife’s attorney’s fees and costs. Murray v. Murray, 598 So.2d 310 (Fla. 2d DCA 1992). In all other respects, the final judgment is affirmed.
Reversed in part, affirmed in part.
*211CAMPBELL, A.C.J., concurs.
THREADGILL, J., concurs in part; dissents in part with opinion.